DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendments on 07/12/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 6-8, filed on 07/12/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1, 10, and 11, the cited references does not disclose “the mirror changes the polarized stat of the light incident thereon to a state orthogonal thereto.”
Tanaka teaches 
	an ocular optical system (figures 1 and 5), comprising, on an optical path viewed from an observer side (paragraph [0001]), at least,
	a first polarization member (PBS(Polarizing Beam Splitter) sheet (RT) and ¼ wave plate(Q2));

	a second polarization member (first liner polarizing plate (P1) and ¼ wave plate (Q1)); and
	an image display device (liquid crystal panel (DP)) in this order, wherein
	a polarized state in the first polarization member and a polarized state in the second polarization member are orthogonal to each other (figure 5, shown in first optical element D1(P1+Q1) and second optical element D2(RT+Q2) are orthogonal; paragraph [0013]-[0022]).
Trail teaches an ocular optical system (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit received light of a second polarization that is orthogonal to the first polarization).
The rejection of claim 1, 10, and 11 is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039.
Regarding claim 1, Tanaka teaches 
	an ocular optical system (figures 1 and 5), comprising, on an optical path viewed from an observer side (paragraph [0001]), at least,
	a first polarization member (PBS(Polarizing Beam Splitter) sheet (RT) and ¼ wave plate(Q2));
	a mirror (mirror MR);	
	a second polarization member (first liner polarizing plate (P1) and ¼ wave plate (Q1)); and
	an image display device (liquid crystal panel (DP)) in this order, wherein
	a polarized state in the first polarization member and a polarized state in the second polarization member are orthogonal to each other (figure 5, shown in first optical element D1(P1+Q1) and second optical element D2(RT+Q2) are orthogonal; paragraph [0013]-[0022]).
	Tanaka is silent regarding the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto.
	Trail teaches an ocular optical system (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit received light of a second polarization that is orthogonal to the first polarization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka, to use the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto as taught by Trail, for the purpose of transmitting a linearly polarized light and reflecting light polarization which is orthogonal to the transmitting linearly polarized light (column, 4 ,lines 50-55).
Regarding claim 6, Tanaka in view of Trail teaches the invention as set forth above and Tanaka further teaches the ocular optical system (figures 1 and 5), wherein the first polarization member and the second polarization member are linear polarizing plates (first linear polarizing plate (P1) and second linear polarizing plate (P2) ; paragraphs [0013]-[0022]).
Regarding claim 7, Tanaka in view of Trail teaches the invention as set forth above and Tanaka further teaches the ocular optical system (figures 1 and 5), wherein the first polarization member (D2) and the second polarization member (D1) are circular polarizing plates respectively formed of a linear polarizing plate and a ¼ wavelength plate (Q1) (paragraph [0017], teaches the first linear polarizing plate (P1) is circularly polarized by the first ¼ wave plate (Q1) and paragraph [0013] teaches first linear polarizing plate (P1) and second linear polarizing plate (P2) has the ¼ wave plate (Q1, Q2) which has a function of converting circularly polarized light into linearly polarized light and converting linearly polarized light into circularly polarized light).
Regarding claim 9, Tanaka in view of Trail teaches the invention as set forth above and Tanaka further teaches the ocular optical system (figures 1 and 5) according to claim 1, wherein
	the first polarization member is a linear polarizing plate(second linear polarizing plate (P2))  , and
	the second polarization member is a polarization member in which a linear polarizing plate (first linear polarizing plate (P1)) and a ½ wavelength plate (¼ wave plate (Q1)) are disposed in this order from the observer side (eyes with pupil (EP) ; paragraphs [0013]-[0022]).
Regarding claim 10, Tanaka teaches 
	a medical viewer, comprising an ocular optical system (figures 1 and 5) including, on an optical path viewed from an observer side (paragraph [0001]), at least,
	a first polarization member (PBS(Polarizing Beam Splitter) sheet (RT) and ¼ wave plate(Q2));
	a mirror (mirror MR);
	a second polarization member (first linear polarizing plate (P1) and ¼ wave plate (Q1)); and
	an image display device (liquid crystal panel (DP)) in this order, wherein
	a polarized state in the first polarization member and a polarized state in the second polarization member are orthogonal to each other (figure 5, shown in first optical element D1(P1+Q1) and second optical element D2(RT+Q2) are orthogonal; paragraphs [0013]-[0022]).
	Tanaka is silent regarding the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto.
	Trail teaches an ocular optical system (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit received light of a second polarization that is orthogonal to the first polarization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka, to use the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto as taught by Trail, for the purpose of transmitting a linearly polarized light and reflecting light polarization which is orthogonal to the transmitting linearly polarized light (column, 4 ,lines 50-55)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039 as applied to claim 1 above, and further in view of Sung et al. US2018/0107000 (hereinafter Sung).
Regarding claim 2, Tanaka in view of Trail teaches the invention as set forth above but is silent regarding an ocular lens disposed on an optical path between the first polarization member and the mirror, wherein a lens surface of the ocular lens on the mirror side has a convex curvature.
	However, Sung teaches the ocular optical system (figure 11), further comprising an ocular lens (lens Ln2) disposed on an optical path between the first polarization member (Ln1; paragraph [0078] teaches the first lens Ln1 may have a focal length varying according to the characteristics (e.g., polarization directions) of incident light.) and the mirror (PT10; paragraph [0119] teaches the first image may be reflected by the polarization beam splitter PT10 and then transmitted to the ocular organ 10), wherein a lens surface of the ocular lens (Ln2) on the mirror side (PT10) has a convex curvature (shown in figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Trail, to use the ocular lens in the optical path between the first polarization member and the mirror, wherein the lens surface of the ocular lens is on the mirror side having a convex curvature as taught by Sung, for the purpose of providing a transparent image forming device to the ocular organ of the user (paragraph [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039 and Sung et al. US2018/0107000 (hereinafter Sung) as applied to claim 2 above, and further in view of Wei US2016/0116742, of record, see Information Disclosure Statement dated 07/28/2020.
Regarding claim 3, Tanaka in view of Trail and Sung teaches the invention as set forth above but is silent regarding a relation of 3<β<5 is satisfied, where β is a magnification of the ocular lens.
However, Wei teaches the ocular optical system (figure 1), wherein a relation of 3<β<5 is satisfied, where β is a magnification of the ocular lens (claim 17 teaches the optical lens delivers virtual images at a magnification rate in the range from 1.5 to 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Trail and Sung, to use a relation of 3<β<5 is satisfied, where β is a magnification of the ocular lens as taught by Wei, for the purpose of maintaining a minimum distortion for virtual images (paragraph[0041]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039 and Sung et al. US2018/0107000 (hereinafter Sung) as applied to claim 2 above, and further in view of Yonekubo et al. US2018/0067325 (hereinafter Yonekubo) , of record, see Information Disclosure Statement dated 07/28/2020.
Regarding claim 4, Tanaka in view of Trail and Sung teaches the invention as set forth above but is silent regarding a relation of 1.2<                        
                            γ
                        
                    <1.5 is satisfied, where                         
                            γ
                             
                        
                     is an angular magnification of the ocular lens.
However, Yonekubo teaches the ocular optical system (figure 1), wherein a relation of 1.2<                        
                            γ
                        
                    <1.5 is satisfied, where                         
                            γ
                             
                        
                     is an angular magnification of the ocular lens (claim 17 teaches the angular magnification is 1.1 or more and 1.7 or less.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Trail and Sung, to use a relation of 1.2<                        
                            γ
                        
                    <1.5 is satisfied, where                         
                            γ
                             
                        
                     is an angular magnification of the ocular lens as taught by Yonekubo, for the purpose of providing a miniaturized image display (paragraph [0011]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039 and Sung et al. US2018/0107000 (hereinafter Sung) as applied to claim 2 above, and further in view of Benitez et al. US2018/0003862 (hereinafter Benitez).
Regarding claim 5, Tanaka further teaches the ocular optical system (figures 1 and 5), wherein, the mirror (mirror MR) is provided near a position at which reflection light reflected by a lens (lens (LE)) surface of the ocular lens (lens (LE)) on the mirror side among light beams emitted from the image display device (liquid crystal panel (DP)) reaches the reflection surface of the mirror (MR) (paragraphs [0013]-[0022]).
	Tanaka in view of Trail and Sung is silent regarding a shield for blocking reflection light on a reflection surface of the mirror.
However, Benitez teaches the system (figure 22), wherein on a reflection surface of the mirror, a shield for blocking reflection light reflected by the mirror (paragraph [0127] teaches a surface can be anti-reflection (AR) coated to avoid double images)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Trail and Sung, to use a shield for blocking reflection light on a reflection surface of the mirror as taught by Benitez, for the purpose of avoiding double images (paragraph [0127]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039 as applied to claim 1 above, and further in view of Huang CN204028464, of record, see Information Disclosure Statement dated 07/28/2020.
Regarding claim 8, Tanaka teaches the ocular optical system (figures 1 and 5), wherein the first polarization member is a linear polarizing plate (second linear polarizing plate (P2)) but is silent regarding the second polarization member is ½ wavelength plate.
However, Huang teaches the ocular optical system (figure 2), wherein the first polarization member is polarizing plate (polarizing plate 61), and the second polarization member is ½ wavelength plate(half wave plate 8; paragraph [0038]-paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Trail, to use the second polarization member is ½ wavelength plate as taught by Huang, for the purpose of changing the polarization direction (paragraph [0040]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tachihara et al. JP2000338416 (hereinafter Tachihara) , of record, see Information Disclosure Statement dated 12/16/2019 in view of Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 and Trail US 11,042,039.
Regarding claim 11, Tachihara
	A medical viewer system, comprising:
	circuitry configured to perform image processing (image processor 117) on an image (from camera 102) in which a surgical site (patient P) that is at site subjected to surgery is taken, and output an obtained surgical site taken image (stereoscopic viewer 113; paragraph [0014]-paragraph [0015]); and
	a medical viewer for presenting the surgical site taken image output from the circuitry to an observer (monitor 114; paragraph [0014]).
	Tachihara is silent regarding a first polarization member; a mirror; a second polarization member.
	Tanaka teaches a system comprising the viewer includes an ocular optical system (figures 1 and 5) including, on an optical path viewed from an observer side (paragraph [0001]), at least,
		a first polarization member (PBS(Polarizing Beam Splitter) sheet (RT) and ¼ wave plate(Q2));
		a mirror (mirror MR);
		a second polarization member (first linear polarizing plate (P1) and ¼ wave plate (Q1)); and
		an image display device (liquid crystal panel (DP)) in this order, and
	a polarized state in the first polarization member and a polarized state in the second polarization member are orthogonal to each other (figure 5, shown in first optical element D1(P1+Q1) and second optical element D2(RT+Q2) are orthogonal; paragraphs [0013]-[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tachihara, to use a first polarization member; a mirror; a second polarization member as taught by Tanaka, for the purpose of providing a compact optical system capable of supporting a large display screen (paragraph [0005]).
Tanaka is silent regarding the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto.
	Trail teaches an ocular optical system (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit received light of a second polarization that is orthogonal to the first polarization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka, to use the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto as taught by Trail, for the purpose of transmitting a linearly polarized light and reflecting light polarization which is orthogonal to the transmitting linearly polarized light (column, 4 ,lines 50-55)
Regarding claim 12, Tachihara in view of Tanaka and Trail teaches the invention as set forth above and Tachihara further teaches the medical viewer system (figure 1), wherein the circuitry is further configured to transmit (distributor 111) the surgical site taken image to the medical viewer (paragraph [0021] teaches the super-imposed high-definition signal is transmitted by the distributor 111 to the stereoscopic viewer 113 for the main operator D, the monitor 114 for other surgical staff or an advisor at a remote location, and the recording device 115. It will be supplied respectively).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tachihara et al. JP2000338416 (hereinafter Tachihara) , of record, see Information Disclosure Statement dated 12/16/2019 in view of Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 and Trail US 11,042,039 as applied to claim 11 above, and further in view of Steiner et al. US 20200379226 (hereinafter Steiner).
Regarding claim 13, Tachihara in view of Tanaka and Trail teaches the invention as set forth above but is silent regarding comprising an ocular lens disposed on an optical path between the first polarization member and the mirror, wherein a lens surface of the ocular lens on the mirror side has a convex curvature.
Steiner teaches the viewer system (figure 1), further comprising an ocular lens (optical lens 410) disposed on an optical path between the first polarization member (polarizer 220) and the mirror (reflector 320), wherein
	a lens surface of the ocular lens (410) on the mirror side has a convex curvature (as shown in figure 1A the 410 is convex towards the mirror side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Tanaka and Trail, to use an ocular lens disposed on an optical path between the first polarization member and the mirror, wherein a lens surface of the ocular lens on the mirror side has a convex curvature as taught Steiner, for the purpose of improving optical performance such as increased contrast ratio and reduced ghosting (paragraph[0058]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP2003008950, of record, see Information Disclosure Statement dated 07/28/2020 in view of Trail US 11,042,039 as applied to claim 10 above, and further in view of Steiner et al. US 20200379226 (hereinafter Steiner).
Regarding claim 14, Tanaka in view of Trail teaches the invention as set forth above but is silent regarding an ocular lens disposed on an optical path between the first polarization member and the mirror, wherein a lens surface of the ocular lens on the mirror side has a convex curvature.
Steiner teaches the viewer system (figure 1), further comprising an ocular lens (optical lens 410) disposed on an optical path between the first polarization member (polarizer 220) and the mirror (reflector 320), wherein
	a lens surface of the ocular lens (410) on the mirror side has a convex curvature (as shown in figure 1A the 410 is convex towards the mirror side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka in view of Trail, to use an ocular lens disposed on an optical path between the first polarization member and the mirror, wherein a lens surface of the ocular lens on the mirror side has a convex curvature as taught Steiner, for the purpose of improving optical performance such as increased contrast ratio and reduced ghosting (paragraph[0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872